DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 2, the applicant claims “the first or additional visual field is defined by a base surface of a cone, wherein said cone comprises an apex located on an eye of said individual and said cone comprises a height defined by the task performed by the individual”, however, it is unclear to the Examiner as to how exactly the cone of the visual field comprises an apex located on an eye of and individual and it is unclear to the Examiner as to how exactly a task can define a height of a cone.  For purposes of expediting prosecution, the Examiner interprets the phrase “the first or additional visual field is defined by a base surface of a cone, wherein said cone comprises an apex located on an eye of said individual and said cone comprises a height defined by the task performed by the individual” to be read --the first or additional visual field is defined by a base surface of a cone, wherein said cone comprises an apex located on an eye of said individual and said cone comprises a height defined by the distance from the apex of the eye to the working distance of the task performed by the individual--.  Also, see annotated Fig. 2 of the instant specification below which shows the working distance from the apex of the eye to the base on the cone associated with visual field “B3”.

    PNG
    media_image1.png
    594
    819
    media_image1.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 15, the applicant claims “An ophthalmic lens intended to be worn by an individual, wherein the lens has a design determined based on a functional visual space determined by a method according to claim 1” which the Examiner interprets claim 15 to be an apparatus claim which is dependent upon a method claim as claimed in claim 1.  MPEP 608.01(n). II> suggests that the claim should be rewritten in independent form, the applicant should remove the reference to claim 1 and recite the subject matter of claim 1 properly in claim 15.  For purposes of expediting prosecution, claim 15 has been treated on the merits as a method claim that has properly included the limitations of claim 1 into it.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Monhart et al. (US 2019/0142270).
Regarding claim 1, Monhart discloses, a method of analyzing a visual field of an individual (Figs. 3-13) comprising the following steps: 
measuring a first visual field of said individual for a first set of oculo-postural parameters of said individual when said individual performs a first task (Para. 0030-0032); 
measuring at least one additional visual field (VFi) of said individual for one additional set of said oculo-postural parameters of said individual when said individual performs an additional task (Para. 0068-0069); 
determining a functional visual space based on said first visual fielder and said at least one additional visual field, said functional visual space being an envelope of said first visual field and said at least one additional visual field (Para. 0068-0069); 
wherein said additional task differs from said first task or said additional set of oculo-postural parameters differs from said first set of oculo-postural parameters (Para. 0057-0058).
Regarding claim 2, Monhart discloses, the first or additional visual field is defined by a base surface of a cone, wherein said cone comprises an apex located on an eye of said individual and said cone comprises a height defined by the distance from the apex of the eye to the working distance of the task performed by the individual (Para. 0024-0026 and see 302).
	Regarding claim 3, Monhart discloses, the functional visual space is defined by a volume concatenation between said measured visual fields (Para. 0057-0058).
	Regarding claim 4, Monhart discloses, the first visual field includes a temporal component (Para. 0048-0049 and 0057-0058).
	Regarding claim 5, Monhart discloses, the oculo-postural parameters include parameters defining: an eye orientation of said individual, or an eye orientation temporal evolution of said individual, or a head orientation of said individual, or a head orientation temporal evolution of said individual, or a posture of said individual, or a posture temporal evolution of said individual (Para. 0008 and 0040-0055).
	Regarding claim 6, Monhart discloses, a device for detecting the eye orientation of said individual is used during the steps of measuring (Para. 0031 and see 302).
Regarding claim 7, Monhart discloses, a device for detecting the head orientation of said individual is used during the steps of measuring (Para. 0031 and see 314).
Regarding claim 8, Monhart discloses, a device for detecting a posture of said individual is used during the steps of measuring (Para. 0031 and see 314).
Regarding claim 9, Monhart discloses, the steps of measuring include displaying stimuli intended for the individual (Para. 0058 and 0068).
Regarding claim 10, Monhart discloses, a sequence displayed is determined based on a task to be tested (Para. 0058 and 0068).
Regarding claim 11, Monhart discloses, the functional visual space is further defined by a plurality of weights respectively associated with the measured visual fields (Para. 0057-0058).
Regarding claim 12, Monhart discloses, a step of determining a lens design based on said determined functional visual space (Para. 0057-0058).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Monhart et al. (US 2019/0142270) as applied to claim 1 above, in view of Huxlin et al. (US 2008/0278682).
Monhart remains as applied to claim 1 above.
Monhart does not disclose a step of selecting a training program based on said determined functional visual space, and a step of selecting a visuo-spatial re-education protocol based on said determined functional visual space.
Huxlin teaches, from the same field of endeavor that in a method of analyzing a visual field of an individual that it would have been desirable to include a step of selecting a training program based on said determined functional visual space (Para. 0013), and a step of selecting a visuo-spatial re-education protocol based on said determined functional visual space (Para. 0066-0070).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a step of selecting a training program based on said determined functional visual space, and a step of selecting a visuo-spatial re-education protocol based on said determined functional visual space as taught by the method of analyzing a visual field of an individual of Huxlin in the method of analyzing a visual field of an individual of Monhart since Huxlin teaches it is known to include these features in a method of analyzing a visual field of an individual for the purpose of providing an effective, accurate and reliable method of analyzing a visual field of an individual.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Monhart et al. (US 2019/0142270) as applied to claim 1 above, in view of Foster et al. (US 2015/0342454).
Monhart remains as applied to claim 1 above.
Monhart does not explicitly disclose an ophthalmic lens intended to be worn by an individual, wherein the lens has a design determined based on a functional visual space.
Foster teaches, from the same field of endeavor that in a method of analyzing a visual field of an individual that it would have been desirable to include an ophthalmic lens (Para. 0202) intended to be worn by an individual (Para. 0202), wherein the lens has a design determined based on a functional visual space (Para. 0146-0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an ophthalmic lens intended to be worn by an individual, wherein the lens has a design determined based on a functional visual space as taught by the method of analyzing a visual field of an individual of Foster in the method of analyzing a visual field of an individual of Monhart since Foster teaches it is known to include these features in a method of analyzing a visual field of an individual for the purpose of providing an accurate and reliable method of analyzing a visual field of an individual.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang (WO 2018/056791), Fateh (US 10,231,615) and Donaldson (US 10,182,715) discloses a method of analyzing a visual field of an individual that includes measuring a first visual field of said individual for a first set of oculo-postural parameters of said individual when said individual performs a first task.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            05/23/2022